          Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



IN RE:
                                                                   Case No 1:20-mc-00046 (ALC)
EX PARTE APPLICATION OF KUWAIT PORTS
AUTHORITY FOR AN ORDER TO OBTAIN
DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C. §1782



                          DECLARATION OF BARNABY GOWRIE


Pursuant to 28 U.S.C. § 1746, I, BARNABY GOWRIE hereby declare, under penalty of

perjury under the laws of the United States of America, that the following is true and correct to

the best of my knowledge and belief:

Introduction

         1.     I am an Attorney-at-Law in the Cayman Islands with the firm, Walkers, of 190

Elgin Avenue, George Town, Grand Cayman KY1-9001, Cayman Islands, where I am a Partner

in the Insolvency and Dispute Resolution group.

         2.     I am a graduate of Magdalene College, Cambridge University, England where I

studied Law. I was admitted to the Law Society of England and Wales in 2004 and practiced as a

solicitor in England prior to being admitted as an Attorney-at-Law in the Cayman Islands in

2007. I became a partner of Walkers in 2014.

         3.     I act as Cayman Islands legal counsel to The Port Fund L.P. (the "Fund") and its

general partner, Port Link GP Ltd. (the "GP", and together with the Fund, the "Port Fund

Entities") on a number of matters, including an ongoing proceeding in the Cayman Islands

pursuant to which the Kuwait Ports Authority ("KPA") seeks the disclosure of certain documents



22887905.1 T5138.D08984
             Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 2 of 12



and information pursuant to section 22 of the Cayman Islands Exempted Limited Partnership

Law (2018 Revision) (the "ELP Law," attached hereto as Exhibit 1) (the "KPA S.22

Proceeding").

           4.        Although I am not a U.S. Attorney and therefore do not purport to make any

authoritative statements concerning matters of U.S. law, I am reasonably well acquainted with

section 1782 of Title 28 of the United States Code ("Section 1782") due to my experience

advising clients on complex cross-border litigation.

           5.        I make this declaration in support of the Port Fund’s motion to intervene and

opposition to KPA's application for an order under Section 1782 to serve subpoenas on Citibank

N.A. and E-Trade Financial Corporation for the purpose of obtaining documents relating to, inter

alia, certain transactions entered into by the Port Fund Entities (the "KPA Application").

           6.        Except as otherwise indicated, all facts set forth in this declaration are based upon

my personal experience and knowledge, and my review of relevant documents which are

identified throughout this declaration. To the extent that statements in this declaration are of my

legal opinion, they represent my views of the laws of the Cayman Islands only.1

Overview of Cayman Islands Exempted Limited Partnerships

           7.        The Fund is a Cayman Islands exempted limited partnership. Exempted limited

partnerships (each an "ELP") are principally governed by the ELP Law. An ELP is not an entity

with separate legal personality. As such, all letters, contracts, deeds, instruments or documents

must be entered into by the general partner for and on behalf of the ELP: section 14(2) of the

ELP Law. In addition, a limited partner shall not take part in the conduct of the business of an

ELP in its capacity as a limited partner: section 14(1) of the ELP Law.

           8.        Consistent with the matters set out above, section 33(1) of the ELP Law provides

1
    I also certify that the exhibits attached hereto are true and correct copies of the original documents.

                                                              2
22887905.1 T5138.D08984
         Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 3 of 12



that, subject to sub-sections to section 33, any legal proceedings on behalf of an ELP must be

brought by the general partner, stating: "…legal proceedings by or against an exempted limited

partnership may be instituted by or against any one or more of the general partners only, and a

limited partner shall not be a party to or named in the proceedings."

Overview of S.22 Proceedings

        9.      Relevantly, section 22 of the ELP Law provides: "Subject to any express or

implied term of the partnership agreement, each limited partner may demand and shall receive

from a general partner true and full information regarding the state of the business and financial

condition of the exempted limited partnership."

        10.      Accordingly, section 22 of the ELP Law provides a mechanism under Cayman

Islands law that permits limited partners to access documents and information concerning the

state of the business and financial condition of an ELP, subject to the terms of the partnership

agreement that relates to that particular ELP.

        11.      In addition to the ELP Law, the rights and obligations of the GP and the limited

partners are set out in the Fund's Limited Partnership Agreement which is dated 22 March 2007

(as amended and restated on 24 July 2008) (the "LPA," attached hereto as Exhibit 2). The LPA

contains certain provisions which govern the provision of documents and information to the

limited partners (which section 22 of the ELP Law is subject to).

        12.      The KPA S.22 Proceeding was initiated on 29 January 2020 by way of originating

summons (the "KPA Summons", attached hereto as Exhibit 3) which sought information from

the Port Fund Entities pursuant to clause 7.1 of the LPA and/or section 22 of the ELP Law. The

KPA Summons was supported by the First Affidavit of Yousef Al Sabah sworn on 27 January

2020 ("Al Sabah 1," attached hereto as Exhibit 4). Al Sabah 1 set out, in the schedule to the



                                                  3
22887905.1 T5138.D08984
          Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 4 of 12



affidavit, KPA's requests for information from the Port Fund Entities (the "KPA S.22

Requests").

        13.      Prior to the commencement of the KPA S.22 Proceeding, Gulf Investment

Corporation, another of the Fund's limited partners, commenced its own proceedings under

section 22 of the ELP Law by way of originating summons dated 26 November 2019 (the "GIC

Summons," attached hereto as Exhibit 5)2. The GIC Summons was supported by the First

Affidavit of Bader AbdulMohsen El-Jeaan sworn on 26 November 2019 ("El Jeaan 1," attached

hereto as Exhibit 7) (the "GIC S.22 Proceeding").3

        14.      On 8 January 2020, Walkers received a letter from KPA's Cayman Islands

attorneys, Ogier, stating that they were instructed by KPA to apply for leave of the Cayman

Court to be joined as a party to the GIC S.22 Proceeding (the "Proposed Joinder Application")

and seeking the Port Fund Entities' consent to the Proposed Joinder Application (attached hereto

as Exhibit 9. On 21 January 2020, Walkers sent a letter to Ogier stating that the Port Fund

Entities would consent to KPA being joined as a party to the GIC S.22 Proceeding, provided that

KPA filed its own evidence and did not seek to rely on the evidence filed by GIC (which it had

indicated it may seek to do in Ogier's letter dated 8 January 2020) (attached hereto as Exhibit

10. Notwithstanding the Port Fund Entities' provisional consent, KPA then proceeded to

commence the KPA S.22 Proceeding on 29 January 2020 (as described at paragraph 12 above).

        15.      The information KPA requested in the KPA S.22 Proceeding was virtually

identical to the information requested by GIC and GRSIA in the GIC S.22 Proceeding. As set

2
  GIC filed and served an Amended Originating Summons dated 12 December 2019 ("Amended GIC Summons,"
attached hereto as Exhibit 6) in materially the same terms as the Summons, but correcting an error in the GP entity
name.
3
  On 29 January 2020, the Port Fund Entities were served with a further summons seeking to add an additional
limited partner, the General Retirement and Social Insurance Authority ("GRSIA"), as a second plaintiff to the GIC
S.22 Proceeding on the basis that it sought the same information as GIC from the Port Fund Entities (the "GRSIA
Summons"). Mr El-Jeaan swore a second affidavit on 21 January 2020 in support of the GRSIA Summons ("El-
Jeaan 2," attached hereto as Exhibit 8).

                                                        4
22887905.1 T5138.D08984
         Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 5 of 12



out in the schedule to Al Sabah 1, KPA has requested expansive discovery from the Port Fund

Entities regarding their finances and transactions, with a focus on the Fund's investment in the

Clark Civil Aviation Complex (the "Clark Asset") transaction (the "KPA S.22 Requests").

        16.     It was agreed between all parties that, given the identical information sought by

three limited partners of the Fund, the GIC S.22 Proceeding and the KPA S.22 Proceeding would

be heard together by the Grand Court of the Cayman Islands (the "Cayman Court") (together,

the "S.22 Proceedings").

Similarities between the KPA S.22 Proceeding and the KPA Application

        17.     Despite KPA initiating the KPA S.22 Proceeding, KPA also filed the KPA

Application which, as set out below, appears to be duplicative of the KPA S.22 Requests.

        18.     In order to illustrate the overlap between the KPA S.22 Requests and the

information KPA seeks in the KPA Application, I set out below a non-exhaustive list of

information requested in the KPA S.22 Requests as it relates to the Clark Asset: (a) Bank

account statements from the Noor Bank account relating to the Clark Asset; (b) The identities of

all parties who received disbursements from the Noor Account, the amount and date of such

disbursement, and the bank account details for such disbursements; and (c) The legal basis upon

which each and every payment above was made to such parties.

Disclosure Letter

        19.     On 6 March 2020, the Port Fund Entities sent a letter to KPA disclosing certain

documents and information sought by KPA pursuant to the KPA S.22 Proceeding and the KPA

Application (the "Disclosure Letter," attached hereto with its enclosures as Exhibit 11). As set

out in the Disclosure Letter, the Port Fund Entities did not disclose certain information (which

includes documents and information relating to the Clark Asset) because that information is



                                                5
22887905.1 T5138.D08984
         Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 6 of 12



subject to strict third party confidentiality obligations (the "Confidential Information"). The

Confidential Information, insofar as it relates to the Clark Asset, includes but is not limited to,

the following: (a) Certain correspondence relating to the Clark Asset; (b) Documentation relating

to the financing of the Clark Asset; (c) Bank transfer slips and related documentation in

connection with the sale of the Clark Asset; (d) Correspondence with the Philippines

Competition Commission in relation to the sale of the Clark Asset; and (e) Agreements relating

to the sale of the Clark Asset, (the "Clark Confidential Information").

        20.      If the Port Fund Entities were to disclose the Confidential Information without an

order from the Cayman Court permitting the Port Fund Entities to disclose the Confidential

Information, it is arguable that such disclosure would likely constitute a breach by the Port Fund

Entities of their duty of confidence to the respective third party principals of the Confidential

Information, and could expose the Port Fund Entities to potential claims by those third party

principals.

CIDL Application

        21.     Accordingly, on 14 February 2020 the Port Fund Entities made an application

under the Cayman Islands Confidential Information Disclosure Law (2016 Revision) (the

"CIDL") seeking directions from the Cayman Court which would enable them to make

disclosure of the Confidential Information requested by KPA without breaching the Port Fund

Entities' strict third party confidential obligations (the "CIDL Application").

        22.     The CIDL Application sought orders from the Cayman Court that the Port Fund

Entities be permitted to disclose the Confidential Information (including the Clark Confidential

Information) in response to the S.22 Proceedings (including the KPA S.22 Requests), subject to

KPA and other recipients of the Confidential Information executing appropriate confidentiality



                                                 6
22887905.1 T5138.D08984
          Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 7 of 12



and non-disclosure agreements in order to protect the third party principals of the Confidential

Information.

        23.      The CIDL Application was listed to be heard ex parte on 17 April 2020.4 Despite

the CIDL Application initially proceeding on 17 April 2020, the Cayman Court ultimately

adjourned the substantive hearing of the CIDL Application to be heard together with the S.22

Proceedings on 5 and 6 May 2020.5

Procedural timeline of the KPA S.22 Proceeding

        24.      The table below sets out the procedural timeline of the KPA S.22 Proceeding:

Date                        Procedural step

29 January 2020             KPA Summons issued by KPA supported by Al Sabah 1

9 April 2020                The Port Fund Entities filed and served their evidence in response

                            to the KPA Summons (the "Port Fund Evidence," attached hereto

                            as Exhibit 14)

24 April 2020               KPA filed evidence in reply to the Port Fund Entities' evidence

                            (the "KPA Reply Evidence," attached hereto as Exhibit 15)

1 May 2020                  The Port Fund Entities filed further evidence in reply to the KPA

                            Reply Evidence (the "Port Fund Further Evidence," attached

                            hereto as Exhibit 16)

1 May 2020                  Parties exchanged skeleton arguments in respect of the S.22

                            Proceedings (the "Skeleton Arguments," attached hereto as



4
  Notwithstanding the ex parte nature of the CIDL Application, KPA, together with GRSIA and GIC, objected to the
CIDL Application being heard on this basis (the "CIDL Objections," attached hereto as Exhibit 12). The Port
Fund Entities responded to the CIDL Objections (the "Response to CIDL Objections," attached hereto as Exhibit
13).
5
  At the hearing of the S.22 Proceedings on 5 and 6 May 2020, the CIDL Application was further adjourned to a date
to be fixed following the delivery of the judgment of the Cayman Court in respect of the S.22 Proceedings.

                                                        7
22887905.1 T5138.D08984
          Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 8 of 12



                            Exhibit 17)

5 and 6 May 2020            Hearing of the S.22 Proceedings


Current status of S.22 Proceedings

        25.      The S.22 Proceedings were heard before Justice Parker, a judge of the Cayman

Court, on 5 and 6 May 2020. The Cayman Court has reserved its judgment, but indicated it will

provide a written judgment in due course. I would typically expect a written judgment of this

nature to be delivered within 6 to 8 weeks of the hearing, but this will depend on the workload of

the individual Judge.

        26.      The decision of the Cayman Court is expected to address what information the

Port Fund Entities are required to provide to KPA (and the other limited partners), and what

confidentiality safeguards and/or other restrictions will be placed on the receipt and/or use of the

information ordered to be provided to KPA.6

Response to the declaration of Ms Jennifer Fox

        27.      I have read the declaration by KPA's Cayman Islands counsel, Ms Jennifer Fox,

executed on 27 January 2020 and filed in support of the KPA Application, the purpose of which

appears to be to explain (i) the Cayman Court's jurisdiction to wind up ELPs on a just and

equitable basis; and (ii) the Cayman Court's reception to parallel proceedings in the United States

for discovery pursuant to Section 1782 (the "Fox Declaration").

Just and Equitable Jurisdiction

        28.      As to the Cayman Islands law on the ability to invoke the Cayman Court's

jurisdiction to order the winding up of entities on a "just and equitable" basis, as noted in the Fox

6
  In addition, even once the Cayman Court hands down its judgment on what information must be provided, the
order for provision of documents may still be subject to the adjourned CIDL Application, which Justice Parker has
indicated he may wish to hear to determine appropriate confidentiality safeguards for those documents prior to
finalisation of the Cayman Court's order.

                                                       8
22887905.1 T5138.D08984
         Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 9 of 12



Declaration, section 92(e) of the Companies Law (as amended) and section 36 of the ELP Law

provide the Cayman Court with the power to wind up an ELP in circumstances where it is just

and equitable to do so.

        29.     Whilst the Fox Declaration does correctly identify that KPA will need to adduce

clear and cogent evidence to persuade the Cayman Court that it is just and equitable to wind up

the Fund, we note the following critical points.

        30.     Section 92(e) of the Companies Law will require KPA as the petitioner to satisfy

the Cayman Court that it is just and equitable to wind up the Fund. The meaning of "just and

equitable" is not defined in statute. The circumstances in which it will be deemed just and

equitable to wind up an exempted company or an ELP are derived from case law, and tend to fall

within certain well-defined categories. As relevant to an ELP, those categories generally relate to

conduct attributable to the GP, which is responsible for managing the affairs of the Fund that is

the subject of the winding up petition.

        31.     As much is accepted by Ms Fox, where she states at paragraph 9 of the Fox

Declaration that "a just and equitable petition may be presented where the possible fraud,

mismanagement or breach of duty has been committed by the general partner". However,

tellingly, Ms Fox states that KPA "does not, however, presently have sufficient evidence" to

prove those matters.

        32.     That being the case, it is unclear why the KPA Application requests information

with respect to a transfer made by an entirely separate entity (KGL Investment Company KSCC

("KGLI")) as part of an alleged kickback scheme. To the extent that KPA has complaints about

transactions that may have been entered into by third parties that cannot be attributed to the Port

Fund Entities as a matter of Cayman Islands law (for example, commercial transactions that are



                                                   9
22887905.1 T5138.D08984
         Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 10 of 12



unrelated to the business of the Fund), those transactions could not form the basis of any cause of

action against the Port Fund Entities, including any application by KPA or any other limited

partner of the Fund seeking to wind up the Fund in bankruptcy (i.e. the Impending Cayman

Litigation). See Re Hydrosan Ltd [1991] BCLC 418 (attached hereto as Exhibit 18).

Likely claims to recover assets

        33.     At paragraph 10 of the Fox Declaration, Ms Fox states that the purpose of the

KPA Application is not only to gather information which will support the issuance of a winding

up petition in respect of the Fund, but will support "likely claims to recover assets

misappropriated from the Port Fund or to trace their value". Given Ms Fox has also stated at

paragraph 10 that "KPA does not, however, currently have sufficient evidence to prove that Port

Link, as general partner of Port Fund, has committed fraud or has breached its fiduciary duties

or has mismanaged Port Fund", it is unclear on what basis Ms Fox is able to state that assets

have been misappropriated from the Fund and how claims to recover such assets or trace their

value are "likely". The Fox Declaration does not properly explain what potential or likely claims

KPA may have with any level of specificity, nor does it identify the legal basis for any such

potential claims.

        34.     To the extent that KPA considers that it has claims against the GP that are

fiduciary in nature, it is important to note that any such claims do not vest in KPA personally, but

rather are claims that vest in the limited partners of the Fund as a whole for the benefit of the

Fund. See section 33(1) of the ELP Law.

The Cayman Court's reception to Section 1782 Discovery

        35.     As to the Cayman Islands law on the reception of section 1782 applications in the

Cayman Islands, the Fox Declaration appears to mischaracterise the position in the Cayman



                                                10
22887905.1 T5138.D08984
         Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 11 of 12



Islands, by selectively summarising sections of Lyxor Asset Management S.A. v Phoenix

Meridian Equity Limited [2009] CILR 553 (attached hereto as Exhibit 19) helpful to the KPA

Application. Accordingly, I set out below the full position in the Cayman Islands with respect to

section 1782 applications.

        36.     The position in the Cayman Islands with respect to section 1782 applications is

set out in some detail at paragraphs 20 to 21 of In the Matter of Nord Anglia Education, Inc -

FSD 235 of 2017 – Costs ruling (18 April 2019) (attached hereto as Exhibit 20):

        “20.      However, for present purposes the critical finding was not that the pursuit of
        section 1782 applications could never be complained of in Caymanian proceedings. On
        the contrary, the finding in the circumstances of that case was that:

        "In the particular circumstances of this case... Phoenix has taken the view that its
        interests are best served by seeking to obtain the information which it needs by taking
        oral depositions in New York - a relatively summary process - rather than by proceeding
        by way of further and better particulars and interrogatories in the Grand Court - with the
        potential for procrastination and delay inherent in that process. It cannot be said that, in
        making that choice, it is acting oppressively or unconscionably or that its choice amounts
        to an abuse of the process of the Cayman courts."

        21.      It is accordingly competent for this Court to find that a party has acted
        unreasonably or abused the process of this Court by pursuing section 1782 proceedings
        in a manner which disrupts primary proceedings before this Court. On the other hand,
        the only authority cited which addresses the interaction between section 1782
        applications and proceedings in the Grand Court supports the general proposition that
        parties are free in appropriate circumstances to pursue such applications in the US
        courts. In considering the propriety of the applications, it is relevant to note that:

        (a)      the Company has not contended that the applications (against third parties) are
        wholly unnecessary and are seeking information which could be obtained through
        applications against the Company before this Court; and

        (b)        the Company has essentially contended that the Dissenters have exaggerated
        their discovery complaints and manipulated them with a view to aligning the timetable in
        this action to that in the US proceedings.” [emphasis added]

        37.     While the Cayman Court recognised in Nord Anglia that the US Courts are

usually best placed to determine if section 1782 applications are abusive or oppressive, it is clear

that the Cayman Courts are not always receptive to the existence of parallel section 1782

                                                11
22887905.1 T5138.D08984
Case 1:20-mc-00046-ALC Document 23 Filed 06/23/20 Page 12 of 12
